AGREEMENT FOR EMPLOYMENT
FOLLOWING A CHANGE OF CONTROL


AGREEMENT by and between GATX Corporation, a New York corporation (the
"Company") and Paul F. Titterton (the "Executive") dated as of the 1st day of
January 2014.


The Board of Directors of the Company (the "Board"), has determined that it is
in the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined below). The
Board believes it is imperative to diminish the inevitable distraction of the
Executive by virtue of the personal uncertainties and risks created by a pending
or threatened Change of Control and to encourage the Executive's full attention
and dedication to the Company currently and in the event of any threatened or
pending Change of Control, and to provide the Executive with compensation and
benefits arrangements upon a Change of Control which ensure that the
compensation and benefits expectations of the Executive will be satisfied and
which are competitive with those of other corporations. Therefore, in order to
accomplish these objectives, the Board has caused the Company to enter into this
Agreement.


NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:


1. Certain Definitions. (a) The "Effective Date" shall mean the first date
during the Change of Control Period (as defined in Section 1(b)) on which a
Change of Control (as defined in Section 2) occurs. Anything in this Agreement
to the contrary notwithstanding, if a Change of Control occurs, and if the
Executive's employment with the Company is terminated prior to the date on which
the Change of Control occurs, and if it is reasonably demonstrated by the
Executive that such termination of employment (i) was at the request of a third
party who has taken steps reasonably calculated to effect a Change of Control or
(ii) otherwise arose in connection with or anticipation of a Change of Control,
then for all purposes of this Agreement the "Effective Date" shall mean the date
immediately prior to the date of such termination of employment.


(b) The "Change of Control Period" shall mean the period commencing on January
1, 2014, and ending on the second anniversary of the date thereof; provided,
however, that commencing on January 1, 2015, and on each annual anniversary of
such date (such date and each annual anniversary thereof shall be hereinafter
referred to as the "Renewal Date"), unless previously terminated, the Change of
Control Period shall be automatically extended so as to terminate two years from
such Renewal Date, unless at least 60 days prior to the Renewal Date the Company
shall give notice to the Executive that the Change of Control Period shall not
be so extended.


2. Change of Control. For the purpose of this Agreement, a "Change of Control"
shall mean:


(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i)
the then outstanding shares of common stock of the Company (the "Outstanding
Company Common Stock") or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (1) any acquisition directly from the Company,
(2) any acquisition by the Company, (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (4) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) of this Section 2; or




--------------------------------------------------------------------------------






(b) Individuals who, as of the date hereof, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or


(c) Consummation of a reorganization, merger or consolidation or sale or other
disposition (including, without limitation, a disposition occurring by merger,
consolidation, sale, or other similar transactions of one or more subsidiaries
of the Company) of all or substantially all of the assets of the Company (a
"Business Combination"), in each case unless, following such Business
Combination (other than a Business Combination of the type referred to in the
first parenthetical of this subsection (c) which results in the disposition of
all or substantially all of the assets of the Company), (i) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 65% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company's
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or


(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company; or


(e) Consummation of a reorganization, merger or consolidation or sale or other
disposition of any subsidiary or of all or substantially all of the assets of
any subsidiary of the Company or a disposition (in a single transaction or
series of integrated transactions) of all or substantially all of the assets of
an operating segment of the Company as identified in the financial statements
included in the Company’s most recent Annual Report on Form 10-K (each a
“Business Segment”) that is, in either case, the primary employer of the
Executive or to which the Executive’s responsibilities primarily relate
immediately prior thereto, and which does not constitute a Business Combination
as defined in Section 2(c), unless immediately thereafter the Company, either
directly or indirectly, owns (i) at least 50% of the voting stock of any such
subsidiary disposed of or, (ii) in the case of the disposition of all or
substantially all of the assets of a subsidiary or Business Segment, at least
50% of both the voting power over and the equity in any entity holding title to
such assets.


3. Employment Period. The Company hereby agrees to continue the Executive in its
employ, and the Executive hereby agrees to remain in the employ of the Company
subject to the terms and conditions of this Agreement, for the period commencing
on the Effective Date and ending on the second anniversary of such date (the
"Employment Period").

2

--------------------------------------------------------------------------------






4. Terms of Employment. (a) Position and Duties. (i) During the Employment
Period, (A) the Executive's position (including status, offices, titles and
reporting requirements), authority, duties and responsibilities shall be at
least commensurate in all material respects with the most significant of those
held, exercised and assigned by or to the Executive at any time during the
120-day period immediately preceding the Effective Date and (B) the Executive's
services shall be performed at the location where the Executive was employed
immediately preceding the Effective Date or any office or location less than 35
miles from such location.


            (ii) During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive agrees
to devote reasonable attention and time during normal business hours to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities assigned to the Executive hereunder, to use the Executive's
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive's responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive's
responsibilities to the Company.


(b) Compensation. (i) Base Salary. During the Employment Period, the Executive
shall receive an annual base salary ("Annual Base Salary"), which shall be paid
at a monthly rate, at least equal to twelve times the highest monthly base
salary paid or payable, including any base salary which has been earned but
deferred, to the Executive by the Company and its Affiliates during the
twelve-month period immediately preceding the month in which the Effective Date
occurs. During the Employment Period, the Annual Base Salary shall be reviewed
no more than twelve months after the last salary increase awarded to the
Executive prior to the Effective Date and thereafter at least annually. Any
increase in Annual Base Salary shall not serve to limit or reduce any other
obligation to the Executive under this Agreement. Annual Base Salary shall not
be reduced after any such increase and the term Annual Base Salary as utilized
in this Agreement shall refer to Annual Base Salary as so increased. As used in
this Agreement, the term “Affiliates” means all persons with whom the Company is
considered to be a single employer under section 414(b) of the Internal Revenue
Code (the “Code”) and all persons with whom the Company would be considered a
single employer under section 414(c) of the Code.


(ii) Annual Bonus. In addition to Annual Base Salary, the Executive shall be
awarded, for each fiscal year ending during the Employment Period, an annual
bonus (the "Annual Bonus") in cash that is not less than the Executive’s target
level of bonus for the year in which the Change of Control occurs. Each such
Annual Bonus shall be paid no later than the 15th day of the third month of the
fiscal year next following the fiscal year for which the Annual Bonus is
awarded.


(iii) Long-Term Incentive, Savings and Retirement Plans. During the Employment
Period, the Executive shall be entitled to participate in all long-term
incentive, stock compensation, savings and retirement plans, practices, policies
and programs applicable generally to other peer executives of the Company and
its Affiliates, but in no event shall such plans, practices, policies and
programs provide the Executive with long-term incentive opportunities (measured
with respect to both regular and special incentive opportunities, to the extent,
if any, that such distinction is applicable), stock compensation opportunities,
savings opportunities and retirement benefit opportunities, in each case, less
favorable, in the aggregate, than the most favorable of those provided by the
Company and its Affiliates for the Executive under such plans, practices,
policies and programs as in effect at any time during the 120-day period
immediately preceding the Effective Date or if more favorable to the Executive,
those provided generally at any time after the Effective Date to other peer
executives of the Company and its Affiliates.

3

--------------------------------------------------------------------------------






(iv) Welfare Benefits. During the Employment Period, the Executive and/or the
Executive's family, as the case may be, shall be eligible for participation in
and shall receive all benefits under the plans, practices, policies and programs
provided by the Company and its Affiliates that provide Welfare Benefits to the
extent applicable generally to other peer executives of the Company and its
Affiliates, but in no event shall such plans, practices, policies and programs
provide the Executive with benefits which are less favorable, in the aggregate,
than the most favorable of such plans, practices, policies and programs in
effect for the Executive at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, those
provided generally at any time after the Effective Date to other peer executives
of the Company and its Affiliates. The term “Welfare Benefits” means medical,
prescription, dental, disability, employee life, group life, accidental death
and travel accident insurance benefits.


(v) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and its Affiliates in effect for the Executive at any
time during the 120-day period immediately preceding the Effective Date or, if
more favorable to the Executive, as in effect generally at any time thereafter
with respect to other peer executives of the Company and its Affiliates.


(vi) Vacation. During the Employment Period, the Executive shall be entitled to
paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company and its Affiliates as in effect for the Executive
at any time during the 120-day period immediately preceding the Effective Date
or, if more favorable to the Executive, as in effect generally at any time
thereafter with respect to other peer executives of the Company and its
Affiliates.


5. Termination of Employment. (a) Death or Disability. The Executive's
employment shall terminate automatically upon the Executive's death during the
Employment Period. If Disability of the Executive has occurred during the
Employment Period (pursuant to the definition of Disability set forth below),
the Company may give to the Executive written notice in accordance with Section
12(b) of this Agreement of its intention to terminate the Executive's employment
no sooner than 30 days following such notice. In such event, the Executive's
employment with the Company shall terminate effective on the date specified in
such notice (the "Disability Effective Date"), provided that the Executive shall
not have returned to full-time performance of the Executive's duties prior
thereto. For purposes of this Agreement, "Disability" shall mean any disability
that (a) entitles the Executive to disability income benefits under the GATX
Long Term Disability Income Plan as in effect on the day prior to the Effective
Date, and (b) prevents the Executive, for the duration of the Employment Period,
from engaging in the same or comparable type of employment as that in which the
Executive was engaged on the day prior to the Effective Date.


(b) Cause. The Company may terminate the Executive's employment during the
Employment Period only for Cause. For purposes of this Agreement, "Cause" shall
mean:


(i) the willful and continued failure of the Executive to perform substantially
the Executive's duties with the Company or one of its affiliates (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to the Executive by
the Board or the Chief Executive Officer of the Company which specifically
identifies the manner in which the Board or Chief Executive Officer believes
that the Executive has not substantially performed the Executive's duties, or


(ii) the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.


For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered "willful" unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive's action or omission was in the best interests of the Company. Any
act, or failure to act,

4

--------------------------------------------------------------------------------




based upon authority given pursuant to a resolution duly adopted by the Board or
upon the instructions or concurrence of the Chief Executive Officer or a senior
officer of the Company or based upon the advice of counsel for the Company shall
be conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The cessation of employment
of the Executive shall not be deemed to be for Cause unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than three-quarters of the entire membership
of the Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, the Executive is guilty of the conduct
described in subparagraph (i) or (ii) above, and specifying the particulars
thereof in detail.


(c) Good Reason. The Executive's employment may be terminated during the
Employment Period by the Executive for Good Reason. For purposes of this
Agreement, "Good Reason" shall mean the occurrence of one or more of the
following conditions without the consent of the Executive:


(i) A material diminution in the Executive’s base compensation, compared with
the base compensation required to be provided to the Executive in accordance
with Section 4(b).


(ii) A material diminution in the Executive’s authority, duties, or
responsibilities, compared with the authority, duties, and responsibilities of
the Executive provided in Section 4(a).


(iii) The Executive is required to report to a supervisor with materially less
authority, duties, or responsibilities than the authority, duties, and
responsibilities of the supervisor who had the greatest such authority, duties,
and responsibilities at the time the Executive was required to report to such
supervisor during the 120-day period immediately preceding the Effective Date.


(iv) A material diminution in the budget over which the Executive retains
authority, compared with the most significant budget over which the Executive
had authority at any time during the 120-day period immediately preceding the
Effective Date.


(v) A material change in the geographic location at which the Executive must
perform the services.


(vi) Any other action or inaction by the Company that constitutes a material
breach of this Agreement.


If (I) the Executive provides written notice to the Company of the occurrence of
Good Reason within a reasonable time (not more than 90 days) after the Executive
has knowledge of the circumstances constituting Good Reason, which notice
specifically identifies the circumstances which the Executive believes
constitute Good Reason; (II) the Company fails to notify the Executive of the
Company's intended method of correction within a reasonable period of time (not
less than 30 days) after the Company receives the notice, or the Company fails
to correct the circumstances within a reasonable period of time after such
notice (except that no such opportunity to correct shall be applicable if the
circumstances constituting Good Reason are those described in paragraph (v)
above, relating to relocation); and (III) the Executive resigns within a
reasonable time after receiving the Company's response, if such notice does not
indicate an intention to correct such circumstances, or within a reasonable time
after the Company fails to correct such circumstances (provided that in no event
may such termination occur more than two years after the initial existence of
the condition constituting Good Reason); then the Executive shall be considered
to have terminated for Good Reason.


(d) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 12(b) of this Agreement. For
purposes of this Agreement, a "Notice of Termination" means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide

5

--------------------------------------------------------------------------------




a basis for termination of the Executive's employment under the provision so
indicated and (iii) if the Date of Termination (as defined below) is other than
the date of receipt of such notice, specifies the termination date (which date
shall be not more than thirty days after the giving of such notice). The failure
by the Executive or the Company to set forth in the Notice of Termination any
fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of the Executive or the Company, respectively,
hereunder or preclude the Executive or the Company, respectively, from asserting
such fact or circumstance in enforcing the Executive's or the Company's rights
hereunder.


(e) Date of Termination. "Date of Termination" means (i) if the Executive's
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be, (ii) if the Executive's employment is
terminated by the Company other than for Cause or Disability, the Date of
Termination shall be the date on which the Company notifies the Executive of
such termination and (iii) if the Executive's employment is terminated by reason
of death or Disability, the Date of Termination shall be the date of death of
the Executive or the Disability Effective Date, as the case may be.
Notwithstanding the foregoing, references in the Agreement to the Executive's
Date of Termination, and the Executive’s termination of employment (including
references to the Executive's employment termination, and to the Executive
terminating employment) shall mean the Executive ceasing to be employed by the
Company and its Affiliates, subject to the following:


(i) The employment relationship will be deemed to have ended at the time the
Executive and his employer reasonably anticipate that the level of bona fide
services the Executive would perform for the Company and its Affiliates after
such date (whether as an employee or independent contractor, but not as a
director) would permanently decrease to no more than 20% of the average level of
bona fide services performed over the immediately preceding 36 month period (or
the full period of service to the Company and its Affiliates if the Executive
has performed services for the Company and its Affiliates for less than 36
months). In the absence of an expectation that the Executive will perform at the
above-described level, the Date of Termination will not be delayed solely by
reason of the Executive continuing to be on the Company's and its Affiliates'
payroll after such date.


(ii) The employment relationship will be treated as continuing intact while the
Executive is on a bona fide leave of absence (determined in accordance with
Treas. Reg. §1.409A-1(h)).


(iii) If, pursuant to Section 11, the Agreement is assumed by a successor, the
substitution of the successor for the Company shall not be treated as a
termination of employment.


6. Obligations of the Company upon Termination. (a) Good Reason; Other Than for
Cause, Death or Disability. If, during the Employment Period, the Company shall
terminate the Executive's employment other than for Cause, death or Disability
or the Executive shall terminate employment for Good Reason:


(i)    The Company shall pay to the Executive in a lump sum in cash within 30
days after the Date of Termination the aggregate of the following amounts:


A. the sum of (1) the Executive's Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (2) the product of (x) the
Executive’s Annual Bonus as defined in Section 4(b)(ii) of the Agreement
(annualized for any fiscal year consisting of less than twelve full months or
during which the Executive was employed for less than twelve full months) and
(y) a fraction, the numerator of which is the number of days in the current
fiscal year through the Date of Termination, and the denominator of which is 365
and (3) any accrued vacation pay, in each case to the extent not theretofore
paid (the sum of the amounts described in clauses (1), (2), and (3) shall be
hereinafter referred to as the "Accrued Obligations"); and


B. the amount equal to the product of (1) two and (2) the sum of (x) the
Executive's Annual Base Salary and (y) the Executive’s target bonus under the
Company’s Management

6

--------------------------------------------------------------------------------




Incentive Plan, or any comparable bonus plan in which the Executive participates
and which has a target bonus generally similar to that in the Company’s
Management Incentive Plan (the “Target Bonus”), less amounts, if any, paid to
the Executive in accordance with the Company’s severance pay policies; and


C. an amount equal to the excess of (a) the actuarial equivalent of the benefit
under the Company's qualified defined benefit retirement plan (the "Retirement
Plan") and any excess or supplemental retirement plan in which the Executive
participates (together, the "SERP") (utilizing in each case actuarial
assumptions no less favorable to the Executive than those in effect under the
Company's Retirement Plan immediately prior to the Effective Date), which the
Executive would receive if the Executive's employment continued for two years
after the Date of Termination assuming for this purpose that all accrued
benefits are fully vested, and, assuming that the Executive's compensation in
each of the two years is equal to the Annual Base Salary as required by Section
4(b)(i) and plus the Executive’s Target Bonus as described in Section 6(i)(B)
for the most recent fiscal year (or other bonus amount considered pensionable
under the Retirement Plan), over (b) the actuarial equivalent of the Executive's
actual benefit (paid or payable), if any, under the Retirement Plan and the SERP
as of the Date of Termination;
        
D. an amount equal to the present value of the benefits to which the Executive
is entitled under the SERP as of the Date of Termination, utilizing (a) as a
discount rate the rate of return on 10-year Treasury Securities in effect for
the month prior to the month in which the Change of Control occurs, and (b)
mortality assumptions based on the Applicable Mortality Table defined in Section
417(e)(3)(A)(1) of the Code; such amount shall be paid on the Executive’s Date
of Termination; provided, however, that this paragraph (D) shall be without
effect if the Executive has elected to receive distribution of benefits under
the SERP in a form other than a lump sum upon the Date of Termination.


(ii) for two years after the Executive's Date of Termination, or such longer
period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Company shall continue to provide the Welfare Benefits
to the Executive and/or the Executive's family at least equal to those which
would have been provided to them in accordance with the plans, programs,
practices and policies providing Welfare Benefits that are described in Section
4(b)(iv) of this Agreement if the Executive's employment had not been terminated
or, if more favorable to the Executive, as in effect generally at any time
thereafter with respect to other peer executives of the Company and its
Affiliates and their families, provided, however, that if the Executive becomes
reemployed with another employer and is eligible to receive medical or other
Welfare Benefits under another employer provided plan, the medical and other
Welfare Benefits described herein shall be secondary to those provided under
such other plan during such applicable period of eligibility. For purposes of
determining eligibility (but not the time of commencement of benefits) of the
Executive for retiree benefits pursuant to such plans, practices, programs and
policies, the Executive shall be considered to have remained employed until two
years after the Date of Termination and to have retired on the last day of such
period. The Company shall continue to make available to the Executive those
health, medical, dental, and prescription drug benefits that are Welfare
Benefits at the Executive’s own cost until the Executive is eligible for
coverage under Medicare;


(iii) the Company shall, at a maximum cost of 10% of the Executive’s Annual Base
Salary, provide the Executive with outplacement services the scope and provider
of which shall be selected by the Executive in his sole discretion; provided
that in no event shall the services covered by this paragraph (iii) be provided
later than the last day of the second calendar year following the calendar year
in which the Date of Termination occurred, with the reimbursement for such
expenses to be paid no later than the end of the third calendar year following
the calendar year in which the Date of Termination occurred; and



7

--------------------------------------------------------------------------------




(iv) to the extent not otherwise paid or provided pursuant to this Agreement,
the Company shall pay or provide to the Executive the Other Benefits that may be
due to him in accordance with the terms of the arrangement providing for such
amounts or benefits. The term “Other Benefits” shall mean amounts or benefits to
the extent that they are required to be provided with respect to the Executive
after termination of the Executive’s employment in accordance with the terms of
a plan, program, policy, practice, contract, agreement or other arrangement;
provided that “Other Benefits” will include only amounts and benefits that would
be required to be provided in the absence of this Agreement, except as otherwise
expressly provided in paragraphs (b) and (c) below with respect to Other
Benefits.



Except as otherwise provided in paragraph (iv), in no event shall the Executive
be entitled to receive any benefits under this paragraph (a) (including amounts
and rights provided under this paragraph (a)) unless the Executive executes a
release of claims against the Company and Affiliates prepared by the Company and
such release is not revoked. The Executive shall be eligible for benefits under
this paragraph (a) only if the release is returned by such time as is
established by the Company; provided that to the extent benefits provided
pursuant to this paragraph (a) would constitute Deferred Compensation, such
benefits shall be paid or provided to the Executive only if the release is
returned in time to permit the distribution of such benefits to satisfy the
requirements of section 409A of the Code and further provided that to the extent
that benefits are intended to satisfy the short-term deferral exception to
treatment as Deferred Compensation (as provided in Treas. Reg. §1.409A-1(b)(4)),
such benefits shall be paid to the Executive only if the release is returned in
time to permit distribution of benefits no later than the deadline for
satisfying the requirements applicable to the short-term deferral exception.


(b) Death. If the Executive's employment is terminated by reason of the
Executive's death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive's legal representatives under this
Agreement, other than for payment of Accrued Obligations and the timely payment
or provision of Other Benefits. Accrued Obligations shall be paid to the
Executive's estate or beneficiary, as applicable, in a lump sum in cash within
30 days of the Date of Termination. With respect to the provision of Other
Benefits, the term Other Benefits as utilized in this Section 6(b) shall
include, without limitation, and the Executive's estate and/or beneficiaries
shall be entitled to receive, benefits at least equal to the most favorable
benefits provided by the Company and Affiliates to the estates and beneficiaries
of peer executives of the Company and such Affiliates under such plans,
programs, practices and policies relating to death benefits, if any, as in
effect with respect to other peer executives and their beneficiaries at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive's estate and/or the Executive's beneficiaries, as in
effect on the date of the Executive's death with respect to other peer
executives of the Company and its Affiliates and their beneficiaries, with such
death benefits to be made at the time and otherwise in accordance with the terms
specified by such plan, program, policy, or practice.


        (c) Disability. If the Executive's employment is terminated by reason of
the Executive's Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations and the timely payment or provision of Other Benefits.
Accrued Obligations shall be paid to the Executive in a lump sum in cash within
30 days of the Date of Termination. With respect to the provision of Other
Benefits, the term Other Benefits as utilized in this Section 6(c) shall
include, and the Executive shall be entitled after the Disability Effective Date
to receive, disability and other benefits at least equal to the most favorable
of those generally provided by the Company and its Affiliates to disabled
executives and/or their families in accordance with such plans, programs,
practices and policies relating to disability, if any, as in effect generally
with respect to other peer executives and their families at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive and/or the Executive's family, as in effect at any time thereafter
generally with respect to other peer executives of the Company and its
Affiliates and their families.


(d) Cause; Other than for Good Reason. If the Executive's employment shall be
terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the

8

--------------------------------------------------------------------------------




Executive other than the obligation to pay to the Executive (x) his Annual Base
Salary through the Date of Termination, (y) the amount of any compensation
previously deferred by the Executive, and (z) Other Benefits, in each case to
the extent theretofore unpaid. If the Executive voluntarily terminates
employment during the Employment Period, excluding a termination for Good
Reason, this Agreement shall terminate without further obligations to the
Executive, other than for Accrued Obligations and the timely payment or
provision of Other Benefits. In such case, all Accrued Obligations shall be paid
to the Executive in a lump sum in cash within 30 days of the Date of
Termination.


(e) Specified Employee. If the Executive is a Specified Employee at the time of
termination of employment:


(i)    Payments of cash benefits under this Agreement that constitute Deferred
Compensation may not be paid before the date that is six months after the date
of termination of employment or, if earlier, the date of death of the Executive.
At the end of the six-month period described in the preceding sentence, amounts
that could not be paid by reason of the limitation in this paragraph (i) shall
be paid on the first day of the seventh month following the date of termination
of employment.


(ii)    The provision of non-cash benefits (including, without limitation, life
insurance, if any, that is not treated as a “death benefit” under Treas. Reg.
§1.409A-1) that constitute Deferred Compensation will be provided to the
Executive during the period ending six months after the date of termination of
employment or, if earlier, the date of death of the Executive only if the
Executive pays the cost of such coverage to the Company for that six month
period; provided that the Executive shall be reimbursed by the Company for the
amount of such payment during the seventh month after termination of employment.


For purposes of this Agreement, the term “Specified Employee” shall be defined
in accordance with Treas. Reg. §1.409A-1(i) and such rules as may be established
by the Chief Executive Officer of the Company or his or her delegate from time
to time. For purposes of this Agreement, the term “Deferred Compensation” means
payments or benefits that would be considered to be provided under a
nonqualified deferred compensation plan as that term is defined in Treas. Reg.
§1.409A-1.


7. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive's continuing or future participation in any plan, program, policy
or practice (other than those providing severance benefits) provided by the
Company or any of its Affiliates and for which the Executive may qualify, nor,
subject to Section 12(f), shall anything herein limit or otherwise affect such
rights as the Executive may have under any contract or agreement with the
Company or any of its Affiliates. Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Company or any of its
Affiliates at or subsequent to the Date of Termination shall be payable in
accordance with such plan, policy, practice or program or contract or agreement
except as explicitly modified by this Agreement.


8. Full Settlement. (a) The Company's obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Executive or
others. In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement and such amounts shall
not be reduced whether or not the Executive obtains other employment. The
Company agrees to pay as incurred, to the full extent permitted by law, all
legal fees and expenses which the Executive may incur as a result of any contest
(regardless of the outcome thereof) by the Company, the Executive or others of
the validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Executive about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in section 7872(f)(2)(A) of the Code. If, however,
following the conclusion of such contest, the court before whom such contest was
held determines that under the circumstances it was unjust for the Company to
have paid all or any part of the legal fees and

9

--------------------------------------------------------------------------------




expenses of the Executive pursuant to the immediately preceding sentence, the
Executive shall repay any such payments to the Company in accordance with the
order of the court.


(b) The right of the Executive (including the estate of the Executive) to
amounts under this Section 8 shall continue during the life of the Executive
(and the life of any beneficiary claiming with respect to the Executive by
reason of this Section 8). Payment by the Company under this Section 8 shall be
made promptly after the Executive submits reasonable evidence of his having
incurred the amounts subject to payment, provided that the Executive shall be
required to provide such evidence no later than October 31 of the calendar year
following the year in which such expenses are incurred (or such later date
permitted by the Company that is not later than the end of the calendar year
following the year in which such expenses are incurred), and shall be paid by
the Company not later than the last day of the calendar year following the year
in which such expenses are incurred. The foregoing provisions of this Section
(b) are intended to conform the payments under this Section 8 to the
requirements of Code section 409A, and shall not be construed to permit delay by
the Company of payment of amounts due earlier in accordance with in this Section
8.


9.    Parachute Payments. If any payment or benefit, Executive would receive
from the Company or otherwise (“Payment”), would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be reduced to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in Executive’s receipt, on an after-tax basis, of the greater amount of
the Payment notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax. If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the following order: reduction of cash payments;
cancellation of accelerated vesting of stock awards; reduction of employee
benefits. In the event that acceleration of vesting of stock award compensation
is to be reduced, such acceleration of vesting shall be cancelled in the reverse
order of the date of grant of Executive’s stock awards. No such reduction shall
be made in a manner which violates the requirements of Code section 409A.


10. Post-Termination Protections for Company. (a) Confidentiality. The Executive
acknowledges that in the course of the Executive’s involvement in the activities
of the Company and its Affiliates, the Executive will have access to
confidential and proprietary information including, but not limited to, the
Company’s business affairs, financial and strategic plans, customers, vendors,
finances, methods of operation, proprietary computer programs, business
dealings, assets, capabilities, and all other planning, pricing, customer or
client lists of the Company and its Affiliates whether written, oral or
otherwise. The Executive agrees that, before, on, and after the Effective Date,
the Executive shall keep confidential all information, knowledge or data
relating to the Company or any of its Affiliates, and their respective
businesses, which shall have been obtained by the Executive during the
Executive's employment by the Company or any of its Affiliates and which shall
have been identified and held by the Company as proprietary and confidential and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
During and after termination of the Executive's employment with the Company, the
Executive shall not, without the express written consent of the Lead Director of
the Company or as may otherwise be required by law or legal process, communicate
or divulge any such information, knowledge or data to anyone other than the
Company. In no event shall an asserted violation of the provisions of this
Section 10 constitute a basis for deferring or withholding any amounts otherwise
payable to the Executive under this Agreement.


(b) Competition. The Executive agrees that, while employed by the Company and,
if the Executive’s Date of Termination occurs during the Employment Period for
any reason, during the twelve month period after the Executive’s Date of
Termination, the Executive shall not, without the express written

10

--------------------------------------------------------------------------------




consent of the Lead Director of the Company be employed by, serve as a
consultant to, or otherwise assist or directly or indirectly provide services to
a Competitor in any location in the United States. The term "Competitor" means
any enterprise (including a person, firm, business, division, or other unit,
whether or not incorporated) during any period in which it is engaged in the
business of leasing railcar assets. Nothing contained herein will prevent the
Executive from engaging in an activity otherwise prohibited by this paragraph
(b) for or with respect to any subsidiary, division or affiliate or unit (each,
a “Unit”) of an entity if that Unit is not engaged in railcar leasing
irrespective of whether another Unit of such entity engages in such competition
(as long as the Executive does not engage in prohibited activity for such other
Unit).
(c) Solicitation of Customers or Suppliers. The Executive agrees that, while
employed by the Company and, if the Executive’s Date of Termination occurs
during the Employment Period for any reason, during the twelve month period
after the Executive’s Date of Termination, the Executive shall not, without the
express written consent of the Lead Director of the Company call on, service or
solicit any party who is then or, during the twelve-month period prior to such
solicitation by the Executive was a customer or supplier of the Company or
Affiliate, provided that the restriction in this paragraph (c) shall not apply
to any activity on behalf of a business that is not a Competitor.


(d) Solicitation of Employees. The Executive agrees that, while employed by the
Company and, if the Executive’s Date of Termination occurs during the Employment
Period for any reason, during the twelve month period after the Executive’s Date
of Termination, the Executive shall not, solicit, entice, persuade or induce any
individual who is employed by the Company or the Affiliates (or was so employed
within 90 days prior to the Executive's action) to terminate or refrain from
renewing or extending such employment or to become employed by or enter into
contractual relations with any other individual or entity other than the Company
or the Affiliates, and the Executive shall not approach any such employee for
any such purpose or authorize or knowingly cooperate with the taking of any such
actions by any other individual or entity.


(e) Judicial Amendment. It is expressly understood and agreed that although the
Executive and the Company consider the restrictions contained in this paragraph
10 to be reasonable, if a final judicial determination is made by a court of
competent jurisdiction that the time or territory or any other restriction
contained in this Agreement is an unenforceable restriction against the
Executive, the provisions of this Agreement shall not be rendered void but shall
be deemed amended to apply as to such maximum time and territory and to such
maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.


(f) Equitable Remedies. The Executive acknowledges that the Company would be
irreparably injured by a violation of this paragraph 10, and agrees that the
Company, in addition to any other remedies available to it for such breach or
threatened breach, shall be entitled to a preliminary injunction, temporary
restraining order, or other equivalent relief, restraining the Executive from
any actual or threatened breach of paragraph 10. If a bond is required to be
posted in order for the Company to secure an injunction or other equitable
remedy, the parties agree that said bond need not be more than a nominal sum.


(g) Duty of Loyalty. Nothing in this paragraph 10 shall be construed as limiting
the Executive's duty of loyalty to the Company, or any other duty the Executive
may otherwise have to the Company, while is employed by the Company.


11. Successors. (a) This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive's legal
representatives.



11

--------------------------------------------------------------------------------




(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.


(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. The Company
agrees that it will not effect the sale or other disposition of all or
substantially all of its assets unless either (1) the person or entity acquiring
the assets or a substantial portion of the assets shall expressly assume by an
instrument in writing all duties and obligations of the Company under this
Agreement or (2) the Company shall provide through the establishment of a
separate reserve for the payment in full of all amounts that are or may be
reasonably expected to become payable to the Executive under this Agreement. As
used in this Agreement, "Company" shall mean the Company as herein before
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise.


12. Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives. No
amendment, modification, or termination of this Agreement shall be adopted or
effective if it would result in accelerated recognition of income or imposition
of additional tax under Code section 409A.


(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:


If to the Executive:


Paul F. Titterton
1700 Forest Avenue
Wilmette, IL 60091


If to the Company:
            
GATX Corporation
222 West Adams Street
Chicago, IL 60606-5314


Attention: Executive Vice President, Human Resources


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.


        (c) The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.


(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.


(e) The Executive's or the Company's failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason pursuant

12

--------------------------------------------------------------------------------




to Section 5(c)(i)‑(vi) of this Agreement, shall not be deemed to be a waiver of
such provision or right or any other provision or right of this Agreement.


(f) The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is "at will" and,
subject to Section 1(a) hereof, prior to the Effective Date, the Executive's
employment and/or this Agreement may be terminated by either the Executive or
the Company at any time prior to the Effective Date, in which case the Executive
shall have no further rights under this Agreement. From and after the January 1,
2014, this Agreement shall supersede any other agreement between the parties
with respect to the subject matter hereof.


IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
Execution Date set forth below.


                                                                                    


 
 
 
 
 
 
 
 
Executive
 
 
 
 
 
 
 
 
 
 
 
 
 
Date
 
 
 
GATX CORPORATION
 
 
 
 
 
 
 
By:
 
 
 
 
Its Chairman of the Board
 
 
 
 
 
 
 
 
 
 
 
 
 
Date






13